CRIST, Judge.
Dissolution case. Mother contests the award to father of the primary custody of the two minor children. We affirm.
Mother states the award of custody was against the weight of the evidence by reason of sexual misconduct of father, among other things. The trial court did not believe the witness who testified to such alleged sexual misconduct. After reviewing the record, we are unable to substitute our judgment for that of the trial judge.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law apears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, P.J., and REINHARD, J„ concur.